08/28/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0179
                Supreme Court Cause No. DA-20-0179



THORCO, INC.;

                           Appellant,
       v.                                        ORDER GRANTING
                                              APPELLANT’S UNOPPOSED
WHITEFISH CREDIT UNION, and                  MOTION FOR EXTENSION OF
JOHN DOES 1-10,                              TIME TO FILE REPLY BRIEF

                            Appellee.

      Pursuant to Appellant’s Unopposed Motion for Extension of Time to File

Reply Brief, with good cause appearing therefore and no objection by Appellee,

      IT IS HEREBY ORDERED that Appellant’s Unopposed Motion for

Extension of Time to File Reply Brief is GRANTED, and Appellant shall have up

to and including September 28, 2020 to file its opening brief.

      DATED this ____ day of August, 2020.


                                  By: ___________________________________
                                        Clerk of the Supreme Court

cc: Nathan G. Wagner
    Sean S. Frampton




                                                                    Electronically signed by:
                                         1                             Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 28 2020